Case 1:06-cr-00357-KMW Document 423-1 Filed 11/11/20 Page 1 of 3

EXHIBIT A

 
 

(GERSTMAN SCHWARTZ"”

ATTORNEYS AT LAW

 

April 13. 2020
VIA Certified Mail
Mr. Petrucci. Warden
FCI Otisville
P.O. Box 600
Otisville, New York 10963

Re: Petition for Temporary Compassionate Release
Irving Stitsky - Inmate No. 573 090 53/ FCI Otisville

Dear Warden Petrucci,

The law firm of Gerstman Schwartz LLP represents the above referenced inmate. As we fully
appreciate you are deluged with requests for compassionate release and now with requests for alternative
velief (i.e. the pandemic). Given your broad discretion we will lay out the case for same as quickly and
succinctly as possible.

On July 6, 2010, Mr. Stitsky was sentenced to a term of 85 years imprisonment for non-violent
felony offenses ~ financial crimes. Mr. Stitsky is 65 and has already served over ten years of his sentence.
As is often the case with a man his age Mr. Stitsky’s pre-existing health conditions have grown
progressively worse in the past ten years during his incarceration. His age as well as his diabetes and high
blood pressure - of course mark him as a prime candidate for not surviving the pandemic (should he come
in contact with the contagion just like some many other Americans). Additionally, over the past several
years Mr. Stitsky presents with all the tell-tale signs of Parkinson's disease or a similar syndrome - al
times. he can be seen visibly shaking uncontrollably. His ability to properly function on a day-to-day
basis has progressively diminished. Simple everyday tasks have become exceedingly difficult and Mi.
Stitsky is now often confined to his bunk.

Perhaps more to the point. as a practical matter given the state of his declining health. he can be
expected to cost the BOP more and more with each passing year of his continued incarceration unless our
petition is granted or he becomes yet the latest victim of novel Corona Virus. It is undoubtably obvious
that like so many Americans with his profile. if infected his survival rate is considerably Jower than

averave.
¥

On a more positive note, if this petition for compassionate release is granted, Mr. Stitsky would
live with his sister Ellen Stitsky Hogan at her home located at ii hE Danbury, CT 06810.
Mr. Stitsky’s family will support him financially upon his return to society and assist him in retaining
medical insurance and care for his sundry ailments so he will no longer be a burden on either the taxpayer
or the BOP. They will of course also cover the cost associated with supervision. Statistically speaking. it
is Well understood that the rate of recidivism for a non-violent offender like Mr. Stitsky. given his age.

CERSPTMANS CH AWA RV Z,.CO M

1399 Pranklin Avenue. Suite 200, Garden City. NOW. EES30 orrice: SIO.R8O.8170 FAC: STASNOLSI7 I
  

 

(GFERSTMAN SCHWARTZ™

ATTORNEYS AT LAW

 

ailments, and family supports. are exceedingly low, We would therefore hope and pray, given the totality
of circumstances. that this would make him a good candidate for early-supervised release. !

As noted, Mr. Stitsky is serving out his remaining 75-year sentence at FCI Otisville’s medium
sécurity facility. Compassionate release is sought in accordance with Program Statement 5050.49,
Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C §
3582(¢)(1)(A). or in the alternative, temporary compassionate release to home confinement as a result of
the unprecedented global pandemic that we are currently facing, due to Covid-19.

This petition is made in part pursuant to the Elderly Inmate with a Medical Condition category as
discussed in § 4(b) of the Program Statement. According to § 4(b), the inmate must be 65 or older, suffer
form a chronic or serious medical condition related to the aging process, and experience deteriorating
mental or physical health that substantially diminishes their ability to function in a prison.

Mr. Stitsky meets all these criteria. Pointedly. he acknowledges his guilt and has already paid
dearly for his actions. During his incarceration, Mr. Stitsky has participated in an array of posilive and
rehabilitative programs including but not limited to; facilitating the Victim Impact Panel for over 9 years.
facilitating parenting programs to teach younger inmates how to be good and effective parents, and
participating in and facilitating meetings for Toast, a public speaking program in the prison.

By all accounts Mr, Stitsky has developed into a true mentor to younger inmates and has become
a model inmate for the entire facility. Indeed. for the duration of his time tn prison, Mr. Stitsky has been
the proverbial model inmate.

We trge you to consider this petition seeking supervised release for this non-violent offender who
presents no risk to the community at large. Obviously. his continued presence in the relatively dense
environment of a medium security facility puts him at greater risk of becoming yet another casualty of
this raging pandemic.

Equally true, he meets all the criterion for compassionate release and is a good candidate for the
reasons described above. Our office stands ready to provide any additional information you might require
in order to make a determination.

Thank you in advance for considering this petition.
Respectfully Submitted,

x, .
eet ” an
eo Ce sag SO

cere

on

David M. Sehwartz. Esq.

 

"In the alternative we would ask that he be considered for a commutation so he could continue with his sentence in
Otisville’s Camp. A reduction in sentence might allow for this and the more clement setting might eventually allow
for other improvements.

 
